741 N.W.2d 23 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Steven Michael CARTER, Defendant-Appellee.
Docket No. 134687. COA No. 270195.
Supreme Court of Michigan.
November 21, 2007.
On order of the Court, the application for leave to appeal the July 3, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to place the matter on the January 2008 session calendar for argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs no later than December 18, 2007, addressing whether the constitutional underpinnings of People v. Dunbar, 264 Mich.App. 240, 690 N.W.2d 476 (2004), are sound. They should avoid submitting mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae no later than December 18, 2007. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.